60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  William A. MacGUIRE, Petitioner.
No. 95-8020.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 29, 1995.

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner has filed a petition for a writ of prohibition in this court to confine the district court's exercise of jurisdiction.  Mandamus and prohibition are drastic remedies to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Petitioner's request is baseless and without merit.  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED


*
 We deny petitioner's motion to expedite because the motion is now moot